Exhibit RBSM LLP b Accountants and Advisors 5 West 37th Street 9th Floor New York, NY 10018 212.868.3669 212.868.3498/Fax April United States Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 To Whom It May Concern: We have read Item 4(a) of Form 8-K/A dated April 18, 2008 of Med X Systems, Inc. and are in agreement with the statements contained therein. We have no basis to agree or disagree with other statements of the registrant contained in the Form 8-K/A. Very truly yours, /s/ RBSM LLP New York, NY -Washington DC.-Mumbai, India Member of Russell Bedford International with affiliated offices worldwide
